Citation Nr: 1455963	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression and schizophrenia, to include as secondary to a chronic back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran has verified active duty in the United States Army from September 1978 to November 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  In that rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for myositis cervicodorsalumbar, paravertebral muscles, traumatic, chronic, moderate.  The RO also denied the claim for entitlement to service connection for depression (also claimed as schizophrenia), which the Board has re-characterized as an acquired psychiatric disorder to better reflect the nature of the Veteran's claim.   

In a December 2012 decision, the Board reopened the Veteran's claim of entitlement to service connection for a back disability and remanded the claim for further development, including a VA orthopedic examination.  The claim has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to obtain an adequate VA medical opinion.

The Veteran claims entitlement to service connection for a chronic back disorder.  He asserts that his current disorder is related to in-service spine injury that he incurred when he fell down a flight of cement steps in his barracks in October 1978.  He reports that he has continued to experience back pain since this in-service injury.  

The Veteran's service treatment records show that his spine was evaluated as normal upon his enlistment examination in August 1978 and he had no complaints of back pain at that time. A September 1978 treatment note shows that the Veteran had no disqualifying defects observed on that date. In October 1978, the Veteran presented with complaints of a lump on his back that was located between his shoulder blades. He reported that three days prior, he fell from the cement steps in his barracks and he has experienced back pain with headaches since then. Physical examination revealed tenderness on palpation in the paraspinous area. The Veteran was referred for an evaluation as an erroneous enlistment. An October 1978 consultation report shows that the Veteran was assessed with a bony projection along the thoracic spine just superior to the scapulae. X-ray evidence revealed findings of a bony projection off the thoracic spine transverse process. The diagnosis of probable osteochondroma of the thoracic spine transverse process was provided. That diagnosis was confirmed in the October 1978 medical board report. 

A May 1979 VA examination report shows findings of reduced range of motion and tenderness in the area between T-3 and T-4 as well as over the entire spine. There was also evidence of mild muscle spasms. X-ray film did not reveal any evidence of vertebral body pathology and the intervertebral spaces were well preserved. A diagnosis of traumatic myositis of the cervico-dorsolumbar paravertebral muscles was provided. 

The report of an August 1980 VA examination shows that the Veteran continued to complain of pain throughout the dorsal spine and lumbar spine. The examiner questioned the credibility of the Veteran's reports regarding the severity of his spine pain as there were no objective evidence abnormalities during physical examination or based on the x-ray evidence. The examiner noted that previous x-ray film revealed a small calcified mass approximately 2 centimeters over the spinous process of one of the upper dorsal spines, but the mass was not palpable upon examination. The examiner further noted that the x-ray film taken as part of the examination showed a minimal dextroscoliosis at the level of first and second lumbar vertebrae and minimal degenerative changes throughout the dorsolumbar spine. An impression of probable calcified hematoma at the site of the original injury was given. The examiner opined that the Veteran did not have benign osteochondroma or myositis ossificans which had been previously diagnosed in 1978 and 1979. 

Subsequent post-service VA and private medical evidence show that the Veteran continued to seek treatment for upper back pain, which has been variously diagnosed to include chronic back pain, posttraumatic chronic cervical syndrome, and cervico-dorsal myositis secondary to trauma. The Veteran has provided lay statements and testimony regarding the continuity of back pain since his period of service and that he feels has progressively worsened since his in-service spine injury. 

In addition, the record contains the November 2012 private medical statement by Dr. G In this statement, Dr. G provided an extensive summary of the medical evidence of record. She stated that it is difficult to determine the degree of back injury that the Veteran sustained during his period of service when he fell down the steps. She noted that injuries incurred from such an accident could be self-limiting that resolve over a short period of time or could result in a chronic condition, or it could affect the integrity of the bony structures and discs and predispose to early degenerative changes. Dr. G. then concluded that it was at least as likely as not that the Veteran's in-service injury contributed to his current chronic back condition.

In its December 2012 decision, the Board found that while Dr. G's statement was sufficient to provide evidence to reopen the Veteran's previously denied claim, her medical statement was insufficient to support an award of service connection.  Therefore, the Board remanded the claim to obtain a VA orthopedic examination and nexus opinion.

A VA examination was performed in January 2013; however, the Board finds that the provided VA medical opinion is not adequate.  Under "Diagnosis" the VA examiner listed only thoracolumbar strain and thoracolumbar osteochondroma, both diagnosed in 1978.  However, the examiner later notes that arthritis has been documented.  There is no discussion of the Veteran's other previous diagnoses.  On remand, the VA examiner is asked to specifically identify all current back disorders.

Further, with respect to etiology of the Veteran's back conditions, the January 2013 VA examiner opined only that the Veteran's osteochondroma is not related to trauma and was not aggravated during service.  The Board notes that osteochondroma is not noted on the Veteran's entrance into service, therefore he is presumed sound on entrance.  38 U.S.C.A. §§ 1111, 1132 (2014).  On remand, the VA examiner is asked to offer a nexus opinion for each and every current back disorder diagnosed, opining whether it is at least as likely as not that the disorder had its onset in service or is otherwise etiologically related to his period of service.

Additionally, the January 2013 VA examiner did not address any of the Veteran's post-service treatment for his back.  Nor did he discuss the private medical opinion submitted by Dr. G.  On remand, the examiner should address that evidence in rendering his or her opinion. 

Finally, the Board notes that the Veteran asserts that his acquired psychiatric disorder, including depression and schizophrenia, is secondary to his chronic back disorder.  Therefore, the outcome of the Veteran's acquired psychiatric disorder claim is inextricably intertwined with the outcome of the chronic back disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, action on the Veteran's acquired psychiatric disorder claim is remanded as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from January 2013 to present.

2. Schedule the Veteran for an orthopedic examination, with the appropriate specialist, in order to obtain a medical opinion as to the nature and etiology of his claimed chronic back disorder.  The claims folder, including a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review the Veteran's VA claims folder and after a thorough examination, the examiner should provide answers to the following questions: 

a)  Identify the nature of any chronic back disorder, if any, shown during the Veteran's period of service in 1978.  In so doing, the examiner should discuss and comment on the significance of the 1978 assessment of probable osteochondroma of the thoracic spine transverse process which was subsequently ruled out by the August 1980 VA examiner. 

b)  Identify with specificity any current chronic back disorder.  

c)  For each current back disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in service, based on October 1978 injury and based on his symptoms of tenderness, muscle spasms and other clinical evidence shown in October 1978?  

d)  For each current back disability that was not initially manifested in service, is it at least as likely as not (50 percent or greater probability) that such disability is etiologically related to the October 1978 injury and his symptoms of pain, tenderness and muscles spasms or is otherwise related to his period of service?

The VA examiner should consider and discuss the findings and conclusions contained in the November 2012 private medical statement by Dr. G, as well as, any other pertinent medical nexus evidence of record. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale. 

3.  After undertaking any other development it deems necessary, the RO should review all the evidence of record and readjudicate the Veteran's service-connection claims. If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




